CONFESSION OF ERROR
PER CURIAM.
Appellant, Willette C. Hampton, appeals her conviction for unlawful possession of a weapon while engaged in a criminal offense. Simultaneously with that conviction, appellant was also convicted of manslaughter with a deadly weapon. Appellant contends that the dual convictions were violative of double jeopardy provisions of state and federal constitutions. Based upon the State’s confession of error and our own independent review of this case, we reverse and remand for vacating the conviction for unlawful possession of a weapon while engaged in a criminal offense. Gonzalez v. State, 543 So.2d 386 (Fla. 3d DCA), review denied, 549 So.2d 1014 (Fla.1989).
Affirmed in part, reversed in part, and remanded.